09/22/2021
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                         Assigned on Briefs August 11, 2021

              STATE OF TENNESSEE v. JERRY DALE BAKER

                  Appeal from the Circuit Court for Maury County
                      No. 27235 Stella L. Hargrove, Judge
                     ___________________________________

                           No. M2020-01387-CCA-R3-CD
                       ___________________________________


The Defendant-Appellant, Jerry Dale Baker, appeals from the revocation of his
probationary sentence for possession of methamphetamine with intent to sell. The sole
issue raised on appeal is whether the trial court erred by fully revoking Defendant’s
probation and ordering him to serve the remainder of his sentence in confinement. Upon
review, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

CAMILLE R. MCMULLEN, J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and J. ROSS DYER, JJ., joined.

Brandon E. White, Columbia, Tennessee, for the appellant, Jerry Dale Baker.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Assistant
Attorney General; Brent A. Cooper, District Attorney General; and Jude Santana, Assistant
District Attorney General, for the Appellee, State of Tennessee.

                                       OPINION

        On August, 5, 2019, Baker pled guilty to possession of methamphetamine with
intent to sell, receiving an eight-year sentence suspended to supervised probation after
service of six months in jail. On May 5, 2020, Baker was arrested in Bedford County for
possession of methamphetamine and drug paraphernalia. Baker was present in Bedford
County without permission from his probation officer. A warrant was issued on July 7,
2020, alleging that Baker had violated the conditions of his probation due to his presence,
arrest, and conviction for new drug charges in Bedford County, for which he served thirty
days in jail.
        At the probation revocation hearing, Officer Matt Thomas, Baker’s supervising
probation officer, testified about Baker’s history of supervision. According to Officer
Thomas, Baker failed his drug screen at his initial intake appointment, testing positive for
methamphetamine, amphetamine, and THC. At his home visit approximately two weeks
later, Baker could not be located at his listed residence and had reportedly not lived there
for months. The next day, Baker requested to reschedule his appointment with his
probation officer for August 23, 2019 but failed to report on the new date. Baker then
failed to report to his probation officer on September 9, 2019. Baker eventually turned
himself in to the Maury County Jail to begin serving his six-month sentence on September
11, 2019, the same day that a CLEAR report, a tool used to determine if someone has
absconded from supervision, was requested.

       On cross-examination, Officer Thomas testified that, while Baker “didn’t do that
well on the front end” of his probation, he had been compliant with his probation
instructions during the time between his release from jail in Maury County and his arrest
in Bedford County. After his release from jail, Baker reported to his probation officer
when required and passed a drug test on December 6, 2019. On his Static Risk Offender
Needs Guide, Revised (“STRONG-R”) assessment, a tool used to determine the level of
supervision required after release, Baker “scored out high for drugs,” indicating that drugs
posed his highest risk of violation.

        Following the revocation hearing, the trial court found that Baker had violated the
conditions of his probation based on his presence, arrest, and conviction for simple
possession of methamphetamine and possession of drug paraphernalia in Bedford County.
The court subsequently revoked Baker’s probation and ordered him to serve the remainder
of his eight-year sentence in confinement. Baker filed a timely notice of appeal.

                                       ANALYSIS

        On appeal, Baker argues that the trial court abused its discretion by revoking his
probation and ordering him to serve the remainder of his sentence in confinement. He
asserts that the trial court should have imposed an alternative to full revocation, such as
split confinement, on the condition that he complete an inpatient substance rehabilitation
program. The State responds that the trial court properly acted within its authority when it
revoked Baker’s probation and ordered confinement for the remainder of his sentence after
finding that Baker had violated the conditions of his probation. We agree with the State.

       After determining that a defendant “has violated the conditions of probation and
suspension by a preponderance of the evidence, the trial judge shall have the right . . . to
revoke the probation and suspension of sentence and cause the defendant to commence the
execution of the judgment as originally entered, or otherwise in accordance with § 40-35-
                                           -2-
310.” Tenn. Code Ann. § 40-35-311(e). Probation revocation rests within the sound
discretion of the trial court, and this court will not disturb the trial court’s ruling absent an
abuse of that discretion. State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001) (citing State v.
Harkins, 811 S.W.2d 79, 82 (Tenn. 1991)). To establish an abuse of discretion, “there must
be no substantial evidence to support the conclusion of the trial court that a violation of the
conditions of probation has occurred.” Id. (citing Harkins, 811 S.W.2d at 82). Once the
trial court decides to revoke a defendant’s probation, it may (1) order confinement; (2)
order the sentence into execution as initially entered; (3) return the defendant to probation
on modified conditions as necessary; or (4) extend the probationary period by up to two
years. See State v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999) (citations omitted); Tenn.
Code Ann. §§ 40-35-308(a), (c), -310, -311 (2014).

       Here, Baker does not dispute that he incurred new charges for possession of
methamphetamine and drug paraphernalia while on probation or that the court had
authority to revoke his probation based on those charges. Rather, Baker contends that the
court abused its discretion by fully revoking his probation when it should have imposed an
alternative to full revocation, such as split confinement, conditioned on completion of an
inpatient substance rehabilitation program. According to Baker, he needs to be
rehabilitated from his addiction to methamphetamine, making full revocation and
confinement inappropriate under the circumstances.

        However, it is well-established that once the trial court determined that Baker had
violated the terms of his probation, it was authorized to order him to confinement for the
remainder of his sentence. Hunter, 1 S.W.3d at 648. Moreover, this court has repeatedly
held that “an accused, already on probation, is not entitled to a second grant of probation
or another form of alternative sentencing.” State v. Jeffrey A. Warfield, No. 01C01-9711-
CC-00504, 1999 WL 61065, at *2 (Tenn. Crim. App. Feb. 10, 1999), perm. app. denied
(Tenn. June 28, 1999). The trial court’s order of revocation was proper. Accordingly, he
is not entitled to relief.

                                           CONCLUSION

              Based on our review, we affirm the judgment of the trial court.




                                                ____________________________________
                                                      CAMILLE R. MCMULLEN, JUDGE



                                              -3-